UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6843


WILLIAM HAMILTON, JR.,

                Petitioner - Appellant,

          v.

WARDEN SARA REVELL,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02159-FL)


Submitted:   September 26, 2013          Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Hamilton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Hamilton, Jr., a federal prisoner, appeals the

district court’s orders denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition and his Rule 59 motion.                             We

have     reviewed     the    record       and   find     no   reversible          error.

Accordingly,      although     we     grant     leave    to      proceed     in   forma

pauperis,    we     affirm   for    the    reasons      stated    by   the    district

court.     Hamilton v. Revel, No. 5:12-hc-02159-FL (E.D.N.C. Dec.

21, 2012; May 8, 2013).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court      and   argument      would    not    aid    the

decisional process.



                                                                              AFFIRMED




                                           2